
	
		I
		111th CONGRESS
		1st Session
		H. R. 1435
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to clarify
		  Federal authority relating to land acquisition from willing sellers for the
		  majority of the trails in the System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Trails System Willing Seller
			 Act.
		2.Authority to
			 acquire land from willing sellers for certain trails
			(a)Oregon national
			 historic trailSection 5(a)(3) of the National Trails System Act
			 (16 U.S.C. 1244(a)(3)) is amended by adding at the end the following: No
			 land or interest in land outside the exterior boundaries of any federally
			 administered area may be acquired by the Federal Government for the trail
			 except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
			(b)Mormon pioneer
			 national historic trailSection 5(a)(4) of the National Trails
			 System Act (16 U.S.C. 1244(a)(4)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(c)Continental
			 divide national scenic trailSection 5(a)(5) of the National
			 Trails System Act (16 U.S.C. 1244(a)(5)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail..
			(d)Lewis and clark
			 national historic trailSection 5(a)(6) of the National Trails
			 System Act (16 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail..
			(e)Iditarod
			 national historic trailSection 5(a)(7) of the National Trails
			 System Act (16 U.S.C. 1244(a)(7)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail..
			(f)North country
			 national scenic trailSection 5(a)(8) of the National Trails
			 System Act (16 U.S.C. 1244(a)(8)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land..
			(g)Ice age national
			 scenic trailSection 5(a)(10) of the National Trails System Act
			 (16 U.S.C. 1244(a)(10)) is amended by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
			(h)Potomac heritage
			 national scenic trailSection 5(a)(11) of the National Trails
			 System Act (16 U.S.C. 1244(a)(11)) is amended—
				(1)by striking the
			 fourth and fifth sentences; and
				(2)by adding at the
			 end the following: No land or interest in land outside the exterior
			 boundaries of any federally administered area may be acquired by the Federal
			 Government for the trail except with the consent of the owner of the land or
			 interest in land..
				(i)Nez perce
			 national historic trailSection 5(a)(14) of the National Trails
			 System Act (16 U.S.C. 1244(a)(14)) is amended—
				(1)by striking the
			 fourth and fifth sentences; and
				(2)by adding at the
			 end the following: No land or interest in land outside the exterior
			 boundaries of any federally administered area may be acquired by the Federal
			 Government for the trail except with the consent of the owner of the land or
			 interest in land. The authority of the Federal Government to acquire fee title
			 under this paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
				3.Conforming
			 amendmentSection 10 of the
			 National Trails System Act (16 U.S.C. 1249) is amended by striking subsection
			 (c) and inserting the following:
			
				(c)Authorization of
				appropriations
					(1)In
				generalExcept as otherwise provided in this Act, there are
				authorized to be appropriated such sums as are necessary to implement the
				provisions of this Act relating to the trails designated by section
				5(a).
					(2)Natchez trace
				national scenic trail
						(A)In
				generalWith respect to the Natchez Trace National Scenic Trail
				(referred to in this paragraph as the trail) designated by section
				5(a)(12)—
							(i)not more than
				$500,000 shall be appropriated for the acquisition of land or interests in land
				for the trail; and
							(ii)not more than
				$2,000,000 shall be appropriated for the development of the trail.
							(B)Participation by
				volunteer trail groupsThe administering agency for the trail
				shall encourage volunteer trail groups to participate in the development of the
				trail.
						.
		
